IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00311-CV

                     IN RE CECILIA WILLIAMS PERKINS


                                Original Proceeding



                                       ORDER

       Real Party in Interest’s Unopposed Motion to Extend Time to File Response to the

Petition for Writ of Mandamus is granted. Real Party in Interest’s response is due 14 days

from the date of this order.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed November 15, 2017